Motion by the State to dismiss defendants' appeal.
Defendants were charged in the bill of indictment with rape. The jury returned a verdict of guilty of the felony of rape as to each of the defendants, and thereupon sentence of death was pronounced as to each of the defendants. The defendants docketed their appeal, but did not file brief with the clerk of this Court by 12 o'clock noon on the second Saturday preceding the call of the Sixth District, or at any time subsequent thereto.
The Attorney-General moves to dismiss the appeal. This motion must be allowed. Rule 28 of Rules of Practice in the Supreme Court, 200 N.C. 831-2. However, according to the usual custom of this Court in capital cases, we have examined the record to see if any error appears. In the record we find no error, the judgment is affirmed and the
Appeal is dismissed.